          Case 1:20-cr-00379-MKV Document 28 Filed 08/31/20 Page 1 of 2

                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 08/31/2020
 UNITED STATES OF AMERICA,

                             Plaintiff,
                                                                 1:20-cr-379-MKV
                     -against-
                                                                      ORDER
 JOVAL PALMER,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The Court has received a letter from Defendant dated August 13, 2020, describing issues

with current and former counsel and requesting that the Court appoint new (third) counsel.

Defendant alleges that, after his arrest, former counsel granted multiple time extensions of time to

indict without Defendant’s consent and that current counsel advised him that it would be frivolous

to bring this to the Court’s attention.

        The Court has also received a letter from Defendant’s current counsel dated August 26,

2020, joining in Defendant’s request that the Court appoint new counsel on the ground that he and

Defendant have reached irreconcilable differences in counsel’s representation, which has led

Defendant to cut off communication with him.

        Finally, the Court has received a letter from the Government in response to Defendant’s

letter dated August 27, 2020, arguing that to the extent Defendant’s letter can be construed as a

motion to dismiss under the Speedy Trial Act, that motion should be denied.

        Based on the foregoing, it is HEREBY ORDERED that current counsel is relieved of his

duties and new counsel for Defendant shall be appointed through the CJA panel. After having had

an opportunity to confer with Defendant, newly appointed counsel should advise the Court in a
         Case 1:20-cr-00379-MKV Document 28 Filed 08/31/20 Page 2 of 2




letter filed on ECF whether Defendant seeks to file any motions and, if necessary, contact chambers

to schedule a conference.



SO ORDERED.

                                                     _________________________________
Date: August 31, 2020                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
